EVANS, Senior Judge
(dissenting):
Judge Duncan stated in United States v. Sosville, 22 U.S.C.M.A. 317, 320, 46 C.M.R. 317, 320 (1973):
“The rule is well settled that a plain and unambiguous statute is to be applied and not interpreted.”
The procedural rule announced in Goode provides:
“. . . it is ordered that on and after May 15, 1975, a copy of the written review required by Article 61 or 65(b), UCMJ, 10 U.S.C. § 861 or 865(b), be served on counsel for the accused with an opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wishes to comment.”1
Rules of our judicial superiors like statutes should be strictly applied to insure uniform application, see United States v. Brooks, 23 U.S.C.M.A. 1, 48 C.M.R. 257 (1974).
While it may be the instant post-trial review has no discernible factual error, the point is appellant’s legal representative was not afforded an opportunity to ferret out errors. The Goode decision grants this right of inspection. The failure to comply with Goode here was an inadvertent oversight. An appellant may not be deprived of his legal right simply because the negligence of the government was inadvertent, United States v. Parish, 17 U.S.C.M.A. 411, 414, 38 C.M.R. 209, 212 (1968). Failure to strictly enforce Goode and only test a review for discernible error at this level may encourage some staff judge advocate to ignore the rule, particularly where the conviction is based on guilty pleas and the review is not lengthy.
In our view the doctrine of discernible prejudice leads to an unequal application of the Goode rule. This is analogous to the principle that the Burton presumption should not be strictly enforced because an appellant’s offenses are not serious, United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971). This approach was re*679jected in United States v. Brooks, supra. Chief Judge Duncan stated at pages 2, 258:
“This Court had often been faced with records in which the accused was held for long periods of time in pretrial confinement as the result of dilatory action on the part of the Government. As it normally has control over the accused as well as the witnesses and the evidence in the case, little excuse can be found for the delays encountered. Thus, we determined to place a heavy burden of explanation on the Government, after 90 days’ pretrial confinement elapsed, to rebut an otherwise operable presumption that the provisions of Article 10 had been violated. United States v. Burton, supra. We know of no other way, nor has any been called to our attention, by which we can insure that the congressional mandate of speedy disposition of charges is satisfactorily executed.
“Thus, as it is the period of confinement with which we are concerned and not the basis on which it was ordered, the fact that the detention was segmented or that reconfinement was justified is not material. To hold otherwise would mean that the BURTON presumption would not apply in the case of a moderate offender like the accused whose release on occasion is deemed justifiable, but paradoxically the presumption would apply only to the serious offender whose continuous confinement is believed necessary. We see no reasonable distinction between the two. The intent of Burton is to get both tried within a 90-day period, absent an extraordinary reason for additional delay.” [Emphasis supplied.]
To paraphrase Brooks, disposition of the case at bar should be resolved on the following rationale:
The Government urges the Goode rule need not be enforced because no errors in the legal review are discernible. This argument is rejected. The aim of Goode was to alleviate assertions of error covering various matters in the review. To hold that Goode need not be enforced where an error is not patent would deprive an accused of his judicially granted right of inspection. It may be some errors are not recognized by appellate counsel or this court. The right of inspection must be afforded in all cases and not just those where the review is recognized as inadequate.
If the doctrine of discernible prejudice is the test, accused, particularly those offering guilty pleas, may be deprived of an important right covering the sentence deliberations of the reviewing authority.
In our opinion the doctrine of discernible prejudice fashioned by the majority to decide the issue blunts the vitality of the Goode decision.
We would return the record to the Judge Advocate General of the Navy for submission to the officer presently exercising general court-martial jurisdiction over appellant. In the event trial defense counsel is unavailable to represent appellant on the matter, an Article 38(b), UCMJ, 10 U.S.C. § 838(b), counsel should be appointed to receive service of the legal review and review it, see United States v. Silas, 23 U.S.C.M.A. 371, 50 C.M.R. 5, 1 M.J. 7 (1975).
Senior Judge WRAY concurs with Senior Judge EVANS.

. at 23 U.S.C.M.A. 370, 50 C.M.R. 4, 1 M.J. 6